DETAILED ACTION
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Nowhere in the prior art does it teach or suggest a touch panel, comprising: a first electrode, a circuit structure, and a piezoelectric layer that are stacked, wherein the first electrode, the circuit structure, and the piezoelectric layer that are stacked are configured to function as a touch detection structure and a fingerprint identification structure; the piezoelectric layer is configured to emit and/or receive an ultrasonic wave; in a plane parallel to a main surface of the piezoelectric layer, the first electrode comprises a plurality of first sub-electrode strips arranged in a first direction and extending in a second direction, the circuit structure comprises a plurality of circuit sub-structures arranged in an array in the first direction and the second direction, each of the plurality of circuit sub-structures comprises a detection electrode; and in the first direction, an orthographic projection of each of the plurality of first sub-electrode strips on the main surface of the piezoelectric layer covers orthographic projections of detection electrodes of at least two of the plurality of circuit sub-structures on the main surface of the piezoelectric layer.	Taghibakhsh (2018/0080839) teaches first sub electrodes arranged in a first direction (See; Fig. 2 38) and a plurality of circuit sub structures (See; Figs. 2, 3A 32), however fails to teach an orthographic projection of each of the plurality of first sub-electrode strips on the main surface of the piezoelectric layer covers orthographic projections of detection electrodes of at least two of the plurality of circuit sub-structures on the main surface of the piezoelectric layer.	WANG et al (2016/0364063) teaches strip electrodes 232 arranged in a first direction, however fails to teach the bolded sections above. . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627